Exhibit 99.2 News from Great Lakes Dredge & Dock Corporation For further information contact: Mary Morrissey, Investor Relations 630-574-3467 Great Lakes Executes $250 Million Revolving Credit Facility Oak Brook, Illinois – Great Lakes Dredge & Dock Corporation (“Great Lakes”) (NASDAQ:GLDD), the largest provider of dredging services in the United States and a major provider of environmental and remediation services, announced today it has closed on a $250 million three year revolving credit facility.PNC Bank, National Association (PNC) acted as Administrative Agent and Issuing Lender.The bank group consists of PNC, The PrivateBank and Trust Company, Suntrust Robinson Humphrey, Inc., Capital One, Bank of America, N.A., Texas Capital Bank, and Woodforest National Bank. The credit facility will be used to refinance existing indebtedness under the Company’s former revolving credit facility, refinance existing indebtedness under the Company’s former term loan agreement, pay fees and expenses related to the new credit facility, finance permitted acquisitions, finance ongoing working capital and for other general corporate purposes. The revolving credit facility is secured by substantially all of the assets of the Company. Interest on the senior secured revolving credit facility of the Credit Agreement is equal to either a Base Rate option or LIBOR option, at the Company’s election.Both interest rates include a calculation to take into account undrawn availability on the facility. The credit facility contains customary representations and affirmative and negative covenants, including a springing financial covenant that requires Great Lakes to maintain a fixed charge coverage ratio of not more than 1.10 to 1.00.The Company is also restricted in the amount of capital expenditures it may make in each of the next three fiscal years. Mark Marinko, Interim Chief Executive Officer and Chief Financial Officer stated, “I am pleased that we were successful in putting in place a new secured revolving credit facility.This facility allows us to operate our business in a covenant light structure as we continue to use our free cash flow to pay for our new ATB vessel.We appreciate the support of PNC and our other lenders in putting forth this new facility.” The Company Great Lakes Dredge & Dock Corporation (“Great Lakes” or the “Company”) is the largest provider of dredging services in the United States and the only U.S. dredging company with significant international operations. The Company is also a significant provider of environmental and remediation services on land and water.The Company employs civil, ocean and mechanical engineering staff in its estimating, production and project management functions.In its over 126-year history, the Company has never failed to complete a marine project. Great Lakes has a disciplined training program for engineers that ensures experienced-based performance as they advance through Company operations. Great Lakes also owns and operates the largest and most diverse fleet in the U.S. dredging industry, comprised of over 200 specialized vessels.
